Citation Nr: 1810133	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  09-30 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Marine Corps from October 1977 to October 1980, and he had additional time served in the United States Army Reserve from June 1981 to September 1981 and in the Army National Guard from June 1985 to June 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office.  The Board previously remanded this issue in June 2012, April 2014, April 2016, and July 2017.  

In February 2012 the Veteran testified before the undersigned Veterans Law Judge at the Regional Office.  A transcript of the hearing was prepared and added to the record.  

In Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) the United States Court of Appeals for Veterans Claims (Court) held that in determining the scope of a claim the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  The Board notes that the Veteran has been diagnosed with an anxiety disorder, and he has claimed that he has PTSD.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as described above.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, this issue must be again remanded for further development.  In September 2006 the Veteran sought mental health treatment at VA, and at the time he was diagnosed with anxiety disorder, not otherwise specified (NOS), and rule out generalized anxiety disorder.  Thereafter the Veteran had intermittent mental health treatment, but no other mental health diagnoses.

In October 2016 the Veteran underwent VA examination in connection with his claim.  At the time, the examiner opined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V) and that he did not have a mental disorder that conformed to the DSM-V criteria.  In July 2017 the Board found this opinion was inadequate because it did not account for the diagnoses of anxiety disorder, NOS, and rule out generalized anxiety disorder, and did not provide an opinion as to whether these were related to service.  The Board requested a supplemental VA opinion, and the VA examiner was directed to "opine as to whether it is at least as likely as not (50 percent or greater probability) that the anxiety disorder, NOS and rule out generalized anxiety disorder diagnosed at September 2006 VA treatment are related to service."

In August 2017 the Veteran's file was reviewed by the same VA examiner who performed the October 2016 VA examination.  At that time, the VA examiner was asked whether the Veteran presently had or had ever been diagnosed with a mental disorder, and the VA examiner replied "No."  The VA examiner remarked that based on the record it was his opinion that the Veteran's symptoms did not meet the criteria for adjustment disorder or any mental disorder related to military service.  He concluded that it was less likely than not that the Veteran had any mental disorder related to his military service.  The Board finds this opinion inadequate for service connection purposes.  The VA examiner was specifically asked to render an opinion on whether the Veteran's diagnosed anxiety disorder, NOS, and rule out generalized anxiety disorder were related to service.  In this instance, the VA examiner summarily stated that the Veteran did not have any mental health symptoms that met the diagnostic criteria for adjustment disorder or any mental disorder related to service.  This statement is undermined by the 2006 diagnoses of anxiety disorder, NOS, and rule out generalized anxiety disorder.  The VA examiner did not mention these diagnoses in his report, and in fact indicated that the Veteran had never been diagnosed with a mental disorder.  

Given that the VA examiner did not acknowledge that the Veteran was diagnosed with anxiety disorder, NOS, and rule out generalized anxiety disorder during the course of the appeal and did not render an opinion as to whether these were related to service, remand is necessary for a supplemental VA opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

To compound matters, given the fact that this matter was certified to the Board prior to August 4, 2014, DSM-V only applies to the period after that date, and the examiner should have also considered DSM-IV.  See 79 Fed. Reg. 45093 (Aug. 4, 2014).  

The Veteran receives continuous treatment through VA, and the Board finds that the AOJ should obtain and associate with the file VA treatment records dated from August 2017 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from August 2017 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  Thereafter, send the claims file to another VA examiner to obtain an addendum to the August 2017 VA PTSD examination opinion.  The Veteran's claims folder should be provided to the reviewer prior to completion of the opinion.  

The examiner should consider both DSM-IV and DSM-V and opine as to whether it is at least as likely as not (50 percent or greater probability) that the anxiety disorder, NOS and rule out generalized anxiety disorder diagnosed at September 2006 VA treatment and any other currently diagnosed psychiatric disorder are related to service.  

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  

3. Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC), be provided an opportunity to respond, and the claim should thereafter be returned to the Board as warranted.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other




appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


